UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)
ALFREDA V. DAVIS, )
)
Plaintiff, )
) Civil Acti0n N0. 10-0002 (RCL)
v. )
)
NATIONAL COUNCIL OF. )
NEGRO WOMEN, INC., et al., )
) F I L E D
Defendants. )
) OCT 2 1 2011
Clerk, U.S. District & Bankruptcy
ORDER Courts for the District of Columb|a

This Court on September 21, 2011 signed an Order [41] that, inter alia, required plaintiff
to return "the sum certain received and at issue, within 30 days of the issuance of this Order,"l or
face dismissal of her case with prejudice The Court on October 21, 2011 received a Notice [43]
from plaintiffs counsel that plaintiff is unable to comply with the terms of that Order by
returning the sum certain at issue. Accordingly, and pursuant to the terms of the September 21,
2011 Order, it is hereby ORDERED that plaintiff’ s case be DISMISSED in its entirety with
prejudice

Contemporaneously with its September 21, 2011 Order, the Court issued a Memorandum
explaining the Court’s reasoning. The Court ordered that the memorandum be filed under seal,

"in order to preserve what remains of any confidentiality" in the mediation process, until after

' The Court’s Order referenced in vague terms a "sum certain received and at issue" in order to preserve whatever
remained of any confidentiality in the mediation process before the merits judge As discussed below, the Court will
order the unsealing of its Memorandum accompanying the September 21, 20ll Order, which explains that the "sum
certain received and at issue" was a payment tendered by defendant to plaintiff, purportedly in settlement of
plaintiffs claims against defendant, that plaintiff retained despite taking the position that the parties had not settled
those claims.

resolution of the case on the merits. Because the Court has ordered that the case be dismissed
with prejudice, it is hereby ORDERED that the Memorandum be unsealed, and a copy placed on

the public docket.

so oRnERED this ?/" day of october 2011.

Q¢c~f~.£a%u

RoYcE c. LAMBERTH
Chief Judge
United States District Court